UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1643



GWENDOLYN H. JOHNSON,

                                               Plaintiff - Appellant,

             versus


DONALD RUMSFELD, Secretary, U.S. Department of
Defense,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-45-A)


Submitted:    November 7, 2002            Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gwendolyn H. Johnson, Appellant Pro Se. Richard Parker, Rachel
Celia Ballow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gwendolyn H. Johnson filed a notice of appeal in her civil

action, which remains pending in the district court.       Johnson

states that she seeks to appeal a district court order entered on

June 7, 2002, but there is no such order.   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).    Because the order Johnson seeks to

appeal does not exist and because there is neither a final order

nor an appealable interlocutory or collateral order, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2